Citation Nr: 0402001	
Decision Date: 01/20/04    Archive Date: 01/28/04

DOCKET NO.  03-04 877	)	DATE
	)
	)


THE ISSUES

1.  Whether a March 1977 decision of the Board of Veterans' 
Appeals (Board), which denied service connection for a back 
disorder, should be reversed on the grounds of clear and 
unmistakable error (CUE).

2.  Whether a March 1989 Board decision, which determine that 
evidence received following the Board December 1986 decision 
did not establish a new factual basis which would support the 
grant of service connection for a low back disorder, should 
be reversed on the grounds of CUE. 

(The issue of whether new and material evidence has been 
submitted to reopen the veteran's claim for service 
connection for a low back disorder, claimed as residuals of a 
back injury, is the subject of a separate decision.)


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The moving party, the veteran, served on active duty from 
July 1954 to June 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on the motion for revision or reversal on the grounds 
of CUE in Board decisions dated in March 1977 and March 1989, 
in which the Board denied service connection for a back 
disorder and determined that the evidence submitted since a 
December 1986 Board decision was insufficient to reopen the 
veteran's claim for service connection for a low back 
disorder, respectively.  See, 38 U.S.C.A. § 7111 (West 2002); 
38 C.F.R. § 20.1400 (2003).  This decision constitutes the 
Board's determination on that motion.  

In an October 1995 decision, the Board dismissed an earlier 
appeal filed by the veteran claiming CUE in prior denials of 
service connection for a low back disorder, variously 
diagnosed, rendered by the Department of Veterans Affairs 
(VA) North Little Rock, Arkansas Regional Office (RO) and 
later by the Board for lack of jurisdiction.  The veteran 
appealed this decision to the United States Court of Appeals 
for Veterans Claims (Court).  In an Order dated in September 
1996, the Court dismissed the veteran's appeal for his 
failure to prosecute the appeal and to comply with the rules 
of the Court. 

The Board observes that in his December 2002 motion, the 
subject of this appeal, the veteran also alleged CUE in 
earlier rating decisions issued by the RO in January 1957, 
June, September and October 1976, September and November 
1979, and June 1986.  These rating decisions regarding 
service connection for a back disability were subsumed by the 
Board decisions dated in March 1977, February 1985, and 
December 1986 and thus a claim of CUE does not exist, as a 
matter of law, as to those decisions.  See Link v. West, 12 
Vet. App. 39, 45 (1998).  A CUE challenge would properly lie 
only with regard to the Board decisions.  

The Board notes that the veteran appointed James W. Stanley, 
Jr., attorney-at-law, as his representative.  VA revoked Mr. 
Stanley's authority to represent VA claimants, effective from 
October 10, 2001.  In a letter dated April 23, 2002, the 
veteran was given notice of this development and advised of 
the options that he had with respect to representation.  In 
May 2002, the veteran responded that he did not wish to 
retain a new representative. 

A review of the claims file shows that, in September 2001, 
the veteran filed claims for service connection for 
asbestosis and for chronic obstructive pulmonary disorder 
(COPD) due to exposure to asbestos, which have not been 
adjudicated.  These issues are referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  In March 1977, the Board issued a decision, denying the 
veteran's claim for service connection for a back disorder, 
finding that spondylolisthesis was not incurred in or 
aggravated by service.

2.  In March 1989, the Board issued a decision, determining 
that the evidence submitted since a December 1986 BVA 
decision was insufficient to reopen the veteran's claim for 
service connection for a low back disorder.  The Board noted 
that no acquired back disorder was present during active 
military service; that arthritis was not present during 
service or manifested within the first postservice year; that 
entitlement to service connection for a low back disorder had 
been denied by the Board in March 1977, February 1985 and 
December 1986; and that evidence submitted since the December 
1986 decision was insufficient to alter the factual basis 
upon which that decision was based so as to support grant of 
service connection for a low back disability.

3.  In a December 2002 statement, the moving party raised the 
issue of CUE in the March 1977 and March 1989 Board 
decisions.

4.  The correct facts, as they were known at the time of the 
March 1977 and March 1989 decisions, were before the Board, 
and the statutory or regulatory provisions existing at those 
times were correctly applied.



CONCLUSIONS OF LAW

1.  The criteria for the revision of the Board's March 1977 
decision, denying the veteran's claim for service connection 
for a back disorder, on the grounds of CUE have not been met.  
38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 
20.1401, 20.1403, 20.1404 (2003).
 
2.  The criteria for the revision of the Board's March 1989 
decision, denying an appeal to reopen the veteran's claim for 
service connection for a low back disorder, on the grounds of 
CUE have not been met.  38 U.S.C.A. § 7111 (West 2002); 38 
C.F.R. §§ 20.1400, 20.1401, 20.1403, 20.1404 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the Court has held that the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), is not applicable to 
motions for revision of a Board decision on the grounds of 
CUE.  See Livesay v. Principi, 15 Vet. App. 165 (2001).

I.  Factual Background

The veteran served on active duty from July 1954 to June 
1956.  October 1950 and July 1964 preinduction examinations 
revealed no abnormality of the spine.  In February 1955, the 
veteran was treated for low back pain at Andrews Air Force 
Base (AFB).  X-rays were negative.  In April 1955, the 
veteran was seen again for low back pain and was referred to 
Walter Reed Army Hospital for an orthopedic consultation.  On 
April 25, 1955, the veteran was examined for back strain.  At 
that time, the veteran reported that, when he was working in 
a canning factory in 1948, while carrying some tomatoes he 
slipped and which resulted in low back strain.  He wore a 
corset for 11/2 months.  The veteran had occasional low back 
pain until he was in basic training in October 1954, when 
going over a "confidence" (obstacle) course he jumped and 
landed on his heels.  This caused moderately, severe low back 
pain.  There was no history of radiation.  The veteran 
reported that during cold weather, his back pain was worse 
and always seemed to be worse at night and on rising in the 
morning.  On examination, the veteran stood in a peculiar 
manner with his knees bent and slightly bent forward at the 
lumbosacral region.  When told to stand erect, he was able to 
do so.  Range of motion was normal.  X-rays showed no 
abnormalities.  The examiner did not believe the veteran 
needed a corset.  He prescribed Tolserol and told the veteran 
to sleep on a firm bed.  The veteran was treated in 
physiotherapy with heat and massage along with postural 
exercises.  The impression was lumbosacral strain.  The 
veteran's June 1956 discharge examination reveals no history, 
complaints, nor abnormalities of the spine.

In December 1956, the veteran filed his original claim for 
service connection for a back disorder.  In support of his 
claim, he submitted a medical statement from E. A. Purdum, 
M.D.  Dr. Purdum stated that he had examined the moving party 
for back complaints, which the veteran attributed to an 
incident in basic training.  Since returning home, the 
veteran's back had gradually worsened and that it appeared 
that he might have to give up his work as a driller or need 
to take time off from work now and then.  

In a December 1956 statement, P. C. DeG. related that he had 
never known the veteran to complain of back problems before 
service and that the first time he had heard anything about 
the veteran's back being hurt was about a year before, when 
the veteran was injured in a jump over some sort of obstacle.

In another December 1956 statement, the veteran's aunt 
reported that the veteran first complained of his back 
bothering him in October 1954.

Lay statements received in January 1957 from two fellow 
soldiers, B. W. and J. W. II, reflect that the veteran 
complained of back pain on one occasion during service and 
was treated at Andrews AFB.

In a January 1957 rating decision, the RO denied service 
connection for residuals of a back injury, noting that there 
was no official record of a back injury or treatment for a 
back disorder in service. 

In January 1957, the veteran was admitted to the VA hospital 
complaining of back pain, aggravated by walking and being on 
his feet, stooping or lifting.  The veteran dated his 
complaints back to September 1954, when he was running an 
obstacle course in service and he had jumped and landed 
stiff-legged on his heels.  At that time, the veteran stated 
that he had severe localizing pain in the lumbosacral area.  
He was not treated for his pain immediately, but was given 
some type of pill and a type of back brace to wear some weeks 
later.  The veteran indicated that this did not help his back 
problem.  There had been no radiation of pain in either leg.  
Coughing and sneezing did not aggravate the pain.  The 
veteran had no neurologic symptoms in either leg.  X-rays of 
the lumbosacral spine showed a bilateral defect of the pars 
interarticularis at the L-5 level with no evidence of 
anterior slipping; otherwise the lumbar spine appeared 
normal.  He was placed on a bed board, given Tolserol and 
moist heat to the lumbosacral area.  Later, he was fitted 
with a lumbosacral type of support.  After three weeks on 
leave, the veteran returned with minimal back pain, 
indicating that he wore his brace while working and kept up 
his exercises.  The final diagnoses were spondylolysis of the 
fifth lumbar vertebra and strain of the lumbosacral joint, 
both treated and improved.   

In a February 1957 statement, the veteran's former job 
foreman, J. D. C., indicated that he had worked with the 
veteran from 1950 until he went into the service and that 
there was nothing wrong with the veteran's back during that 
time, as it would have been impossible for him to have done 
the type of work he did if he had had a back problem.  

In a February 1957 statement, the veteran reported that after 
being examined at Walter Reed, he endured his back pain until 
his discharge without any further follow-ups.  After 
discharge, he worked for Selby Drilling Company and his pain 
was constant and, finally, in October 1956, he went to see 
Dr. Spears, who diagnosed him with low back strain and gave 
him heat therapy without permanent relief.  The veteran could 
not wear the back brace VA gave him because it did not fit 
him.  He added that the doctor thought his back trouble was 
congenital but, if that was the case, the veteran had no 
indication of it till the day he made the jump in basic 
training.

In a May 1957 rating decision, the RO confirmed the denial of 
service connection for a back disorder, noting that based on 
the history, it was apparent that the veteran's back disorder 
existed prior to induction and the evidence of record was 
insufficient to establish that his disorder was aggravated 
during service.  That decision indicated that spondylolysis 
of the fifth lumbar vertebra was a constitutional or 
developmental abnormality, which was not a disability under 
the law.

In March 1976, the veteran sought to reopen his claim, 
submitting a lay statement from an acquaintance, W. M., who 
reported that he had known the veteran for 28 years; that 
since service the veteran's back had gradually deteriorated 
to the point where he was unable to do jobs he was once able 
to do; and that the veteran's gait had changed considerably 
within the past few years as a result of his in-service back 
injury.  

In a statement received in June 1976, Stuart R. McConkie, 
M.D., reported seeing the veteran in October 1975.  The 
veteran had known spondylolisthesis for some time without any 
forward slippage, apparently from some trouble while in 
service.  The veteran then worked in construction for some 
time until his back started hurting him more and now he was 
into chicken farming.  His current complaint was more 
intermittent numbness in his legs.  The veteran had been 
doing exercises, had a back brace, had been quite active, and 
was generally in good shape.  Dr. McConkie did not think that 
further exercise would help the veteran, adding that he had 
better muscles than you or me put together.  

In a June 1976 rating decision, the RO again denied service 
connection for a back disorder (that is, residuals of a back 
injury with questionable spondylolisthesis).

At a September 1976 VA examination, the veteran complained of 
recurrent pain in both of his legs and indicated that he no 
longer wore his back brace.  X-rays showed a very definite 
pars defect at the L5-S1 interspace with marked sclerosis in 
the area, marked narrowing of the L5-S1 interspace and 
spondylolisthesis of L5 on the sacrum, grade 2.  There was at 
least a 1 1/2-centimeter of forward slippage of L5 on the 
sacrum.  On examination, there was some loss of the normally 
expected lumbar lordosis.  Extension or hyperextension of the 
spine was painful.  Flexion of the spine and right and left 
lateral bending were within normal limits.  Neither Achilles 
reflex could be elicited.  Straight-leg raising was 
bilaterally positive at 45 degrees.  The diagnosis was 
spondylolisthesis, L5 on S1 with neurological deficit in both 
lower extremities.

In a September 1976 rating decision, the RO confirmed the 
denial of service connection for a back disorder.

In a March 1977 decision, subject of this motion, the Board, 
in pertinent part, affirmed the denial of service connection 
for a back disorder, noting that spondylolisthesis was not 
incurred in or aggravated by service.  The Board observed 
that, while it was true that the veteran was evaluated for 
low back pain in service and an impression of lumbosacral 
strain was given, the evidence showed that the in-service 
strain was apparently acute and transitory and subsided 
without residual disability.  The veteran had 
spondylolisthesis, which was not present in service and 
congenital spondylolysis, which makes for an unstable back.  
But all he had in service was acute lumbosacral strain.  
January 1957 X-rays showed spondylolysis of the fifth lumbar 
vertebra without a showing of spondylolisthesis at that time.

Evidence submitted following the March 1977 Board decision 
and before the February 1985 Board decision, consisted of 
testimony presented at two RO hearings, additional lay 
statements and private and VA medical reports and statements.  
The medical reports confirmed X-ray findings of 
spondylolisthesis, spondylolysis and lumbar degenerative disc 
disease.  Private medical statements reflect that the 
veteran's spondylolisthesis was the result of either a 
traumatic injury or a congenital anomaly.  In a June 1977 
deposition transcript for Social Security Administration 
(SSA) benefits, C. R. Lovell, M. D., a general practitioner, 
stated that he had first seen the veteran in February 1977; 
that X-rays showed a malalignment of the lumbar vertebrae at 
L4-L5 and L5-S1 with marked chronic reaction, calcification; 
and that the veteran had chronic back pain radiating into his 
legs, which rendered him unemployable.  Additional lay 
statements submitted by long-time friends and family members 
reflect that the veteran had no significant back problems 
before service and that he had recurring back problems 
following an in-service injury.  At September 1979 and 
October 1984 RO hearings, the veteran reiterated his 
contentions that his back problems were due to an obstacle 
course injury in service.  In October 1984, the veteran's 
brother testified that, although the veteran had problems 
with muscles spasms in the back in 1948, that condition 
resolved after a short period of time and no further back 
problems were shown until the Spring of 1956.  The veteran 
also submitted a copy of a medical statement that was 
transcribed from a December 1956 letter, which indicated that 
the veteran was seen for complaints of back pain at that 
time.  The clinical assessment was chronic low back syndrome 
with slight clinical suggestion of an anomaly of the 
lumbosacral joint.  

In a February 1985 decision, the Board found that the newly 
submitted evidence was essentially duplicative of the 
evidence considered by the Board in March 1977 and determined 
that a new and material factual basis had not been presented 
so as to warrant service connection for a low back 
disability.  The Board observed that service connection for 
spondylolisthesis was denied by the March 1977 BVA decision 
because the veteran's in-service back problems were acute and 
transitory in nature and were in no way related to the later 
findings of spondylolisthesis of the lumbosacral area and the 
new evidence did not alter the material facts on which the 
Board had based the prior denial.

In a May 1985 statement, A. C. Gocio, M.D., reported that he 
first examined the veteran in April 1985 and reassessed his 
condition in May 1985.  Dr. Gocio reported that it was 
impossible for him to determine, without having the veteran's 
X-rays, whether his in-service injury could have caused his 
back condition.  But since X-ray reports were noted to be 
normal in the period shortly after his injury and then 
abnormal in 1957, he assumed either (1) the X-ray reports 
were accurate and the veteran had an acquired lumbar 
spondylolisthesis which likely was related to his injury, or 
(2) the veteran had a congenital spondylolysis which was not 
diagnosed with his initial X-rays shortly after his injury 
and that due to further activity and inadequacy of diagnosis 
that the veteran was subjected to activity that caused a 
progressive spondylolisthesis that was documented on the 1957 
X-rays.  There was ample evidence that the veteran had severe 
changes in his lumbar spine with an ongoing arthritic 
process.  The impression was symptomatic lumbar 
spondylolisthesis.

In a December 1986 decision, the Board determined that a new 
factual basis on which to award an allowance of service 
connection for a low back disorder had not been presented.  
The Board observed that the previous Board decisions, which 
were consistent with the evidence of record, essentially 
determined that while the veteran's pre-existing back 
disorder may have been symptomatic during service, no 
additional back disability was acquired.  The Board concluded 
that a back disorder was not incurred in or aggravated by 
service nor might arthritis be presumed to have been incurred 
during service.  Dr. Gocio's letter, although new, did not 
document any observations of the disability during the 
veteran's military service and as such did not provide a new 
factual basis for allowance of the claim.  

Evidence submitted following the December 1986 Board 
decision, included the veteran's statements reiterating his 
contentions that his present back disorder is the result of 
an in-service injury sustained during basic training at Ft. 
Gordon, Georgia.  The veteran also submitted private medical 
reports dated in 1988 related to treatment for his back 
complaints.  In a January 1988 statement, I. L. Millard, 
M.D., related the history of the veteran's back disorder as 
reported to him by the veteran.  X-rays showed borderline 
first to second degree spondylolisthesis at L5-S1 with severe 
narrowing and irregularity and lipping of this joint.  After 
reviewing records provided by the veteran, Dr. Millard stated 
that the crux of the veteran's situation was probably that 
the pars interarticularis at L5-S1 was missed on the original 
X-rays taken in 1955, since only AP and lateral X-rays were 
made at that time and that it was quite easy to miss an 
"unslipped spondylolisthesis" at that time with just AP and 
lateral X-rays.  In a March 1988 statement, R. Paul Tucker, 
M.D. reported that the veteran related that his present 
illness was due to a fall, which occurred in 1954 during 
basic training.  On examination, the veteran walked with a 
stooped posture and limped.  He had weaknesses of both legs.  
Dr. Tucker opined that trauma could be related to the 
veteran's spondylolisthesis, as there was no family history 
of back pain or spine disease.

At a July 1988 RO hearing, the veteran essentially reiterated 
his contentions that when he entered the Army in 1954, he was 
physically fit.  He maintained that he was released from 
service in 1956 with a physical defect that had grown 
progressively worse over the years.  He felt that his back 
disorder had been misdiagnosed.

In a March 1989 decision, subject of this motion, the Board 
determined that the evidence received following the December 
1986 BVA decision did not establish a new factual basis which 
would support grant of service connection for a low back 
disability.  The Board observed that the medical statements 
receive from Drs. Millard and Tucker contain their opinions 
and reflect the current level of disability; however, they 
did not document any observations of the disability during 
the veteran's military service.  The Board noted that Dr. 
Millard used the term "unslipped spondylolisthesis" in 
reference to a 1955 X-ray examination, which the Board 
interpreted as apparently referring to spondylolysis, which 
is a congenital or developmental defect and not an acquired 
disease for which service connection may be established.  
Thus, the Board concluded that the statement did not provide 
a factual basis for allowance of the claim.

In September 1995, the veteran's representative asked the 
Board to reconsider its March 1989 denial of service 
connection for a low back disability.  After reviewing the 
veteran's contentions, the Deputy Vice-Chairman of the Board, 
by direction of the Chairman of the Board, determined that 
the motion for reconsideration merely expressed disagreement 
as to how the Board either had weighed the evidence or 
applied the law.  38 C.F.R. § 20.1000 (1994).  He held that 
because there were no obvious errors of law or fact 
demonstrated in the March 1989 BVA decision, there was no 
plausible basis for reconsideration and, therefore, denied 
the veteran's motion.

II. Law and Regulations

A.  Service Connection in 1977 and 1989

As extant at the time of the March 1977 and March 1989 Board 
decisions, in order to establish service connection for a 
claimed disability the facts must demonstrate that a disease 
or injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  See 38 C.F.R. § 3.303, 3.306.  

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent within 1 year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there was no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 C.F.R. §§ 3.307, 
3.309.

Congenital or developmental defects as such are not diseases 
within the meaning of applicable legislation providing 
compensation benefits.  38 C.F.R. § 3.303(c).

B.  Reopening Claims in 1977 and 1989

When a claim is disallowed by the Board, it may not be 
reopened and allowed, and no claim based upon the same 
factual basis shall be considered.  See 38 U.S.C. § 4004(b).

When a claimant requests that a claim be reopened after an 
appellate decision and submits evidence in support thereof, a 
determination as to whether such evidence is new and material 
must be made and, if it is, whether it provides a new factual 
basis for allowing the claim.  An adverse determination as to 
either question is appealable.  38 U.S.C. § 4004(b); 38 
C.F.R. § 19.155 (1976); 38 C.F.R. § 19.194 (1988).

C.  CUE

Until recently, a claimant was precluded from collaterally 
attacking a prior final Board decision by alleging CUE in a 
rating decision that was subsumed in that decision.  Smith v. 
Brown, 35 F.3d 1516 (Fed. Cir. 1994).  Effective November 21, 
1997, however, the provisions of Pub. L. No. 105-111, 111 
Stat. 2271 (codified at 38 U.S.C.A. § 7111 (West 2002)) 
permit challenges to decisions of the Board on the grounds of 
CUE.  The final regulations amending the Rules of Practice 
before the Board were promulgated and became effective on 
February 12, 1999, providing for procedures to challenge 
prior Board decisions on the basis of CUE.  64 Fed. Reg. 
2134-41 (1999) (codified at 38 C.F.R. § 20.1400 et. seq. 
(2003)).

A final Board decision may be revised or reversed on the 
grounds of CUE by the Board on its own motion, or upon 
request of a moving party at any time after the decision is 
made.  38 U.S.C.A. §§ 5109A(a), 7111(a), (c) (West 2002).  If 
evidence establishes the error, the prior decision shall be 
reversed or revised as if the decision had been made on the 
date of the prior decision.  38 C.F.R. § 20.1406 (2003).

It is apparent that Congress, in creating § 7111, intended VA 
to follow the established case law defining a viable claim of 
CUE.  64 Fed. Reg. 2134, 2137 (1999); Donovan v. West, 158 
F.3d 1377, 1382-83 (Fed. Cir 1998).

This case law is found primarily in the following precedent 
opinions: Russell v. Principi, 3 Vet. App. 310 (1992) (en 
banc); Damrel v. Brown, 6 Vet. App. 242 (1994); Fugo v. 
Brown, 6 Vet. App. 40 (1993), en banc review denied, 6 Vet. 
App. 162 (1994); Caffrey v. Brown, 6 Vet. App. 377 (1994); 
Crippen v. Brown, 9 Vet. App. 412 (1996); and Berger v. 
Brown, 10 Vet. App. 166 (1997).

The Court propounded a three-pronged test to determine 
whether CUE was present in a prior determination: (1) either 
the correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Damrel, 6 Vet. App. at 245, (quoting Russell, 3 
Vet. App. at 313-14).

The Court has also stated that CUE is a very specific and 
rare kind of "error."  38 C.F.R. § 20.1403(a) (2003).  The 
mere misinterpretation of facts does not constitute CUE.  See 
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  The 
error must be one, which would have manifestly changed the 
outcome at the time that it was made.  

It is a kind of error, of fact or of law, that when called to 
the attention of later reviewers compels a conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error. Thus, 
even where the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be, ipso facto, clear and 
unmistakable.  Fugo, 6 Vet. App. at 43-44 (citing Russell, 3 
Vet. App. at 313).

Broad-brush allegations of failure to follow the regulations 
or failure to give due process, or any other general, non-
specific claim of error cannot meet the specificity required 
to render a claim of CUE meritorious.  See Fugo, 6 Vet. App. 
at 44; see also Russell, 3 Vet. App. at 313-14.  Furthermore, 
any breach by VA of its duty to assist cannot form a basis 
for a claim of CUE because such a breach creates only an 
incomplete record rather than an incorrect one.  See Tetro v. 
Gober, 14 Vet. App. 100, 109 (2000); Crippen, 9 Vet. App. at 
424.

Any party to a Board decision can make a motion to have the 
decision revised or reversed on the grounds of CUE.  38 
U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400(a), 20.1401(b) (2003).  
In order to prevail on such a motion, it must be established 
that there was an error in the Board's adjudication and that 
the error was such that, had it not been made, the outcome of 
the adjudication would have been manifestly different.  38 
C.F.R. § 20.1403(c) (2003).  If it is not clear that a 
different result would have ensued, the error complained of 
cannot be "clear and unmistakable."  Id.

A disagreement with how the Board weighed or evaluated the 
facts in a particular case is not CUE.  38 C.F.R. § 
1403(d)(3) (2003).  See also, Baldwin v. West, 13 Vet. App. 
1, 5 (1999); Damrel v. Brown, 6 Vet. App. 242, 246 (1994) 
(holding that allegations that previous adjudications had 
improperly weighed and evaluated the evidence could never 
rise to the stringent definition of CUE).  Similarly, CUE 
does not include a change in medical diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision.  38 C.F.R. § 20.1403(d).

III.  Analysis

After reviewing the record and considering all of the 
evidence before the Board at the time of the March 1977 and 
March 1989 decisions, the Board finds that there was no CUE 
in those decisions denying service connection for a low back 
disorder and determining that a new factual basis had not 
been presented to warrant a grant of service connection for a 
low back disorder.  The correct facts, as they were known at 
the time, were before the Board.  In addition, the statutory 
and regulatory provisions extant at those times were 
correctly applied.

The veteran contends that Board decisions in March 1977 and 
1989 are clearly and unmistakably erroneous.

With regard to the March 1977 Board decision, the veteran 
alleges that the Board erred in asserting that his 
lumbosacral strain was "acute and transitory and subsided 
without disability;" that he had "a congenital 
spondylolysis;" and that the Board should have sought a 
medical opinion so as to provide a nexus to service as to the 
lumbosacral strain, spondylolysis and spondylolisthesis.  
With regard to the March 1989 Board decision, the veteran 
notes that the Board stated that "the veteran's doctors had 
not observed him while on active duty" and he contends that 
this was not a correct legal test to establish service 
connection.  Moreover, the Board noted that Dr. Millard had 
diagnosed the veteran with spondylolisthesis and indicated 
that Dr. Millard was apparently referring to spondylolysis.  
The veteran contends that the latter statement, along with 
the Board's declaration that spondylolysis is "a congenital 
or developmental defect and not an acquired disease for which 
service connection may be assigned," was incorrect.  
Finally, the veteran asserts that the Board erred because the 
Board used the wrong standard for deciding whether to reopen 
his claim.  He maintains that the Board should have found 
that his claim was well grounded and thus could be reopened.

Insofar as the facts of record at the time of the March 1977 
and March 1989 Board decisions did not include undebatable 
medical evidence linking a compensable acquired back disorder 
to service or show that he had developed arthritis within the 
first postservice year, the Board's initial denial of service 
connection for a low back disorder in March 1977 and most 
recent determination that a new factual basis had not been 
presented to reopen and allow the veteran's claim in March 
1989 were consistent with and supported by the factual record 
and the extant law.

The veteran's CUE argument essentially amount to: first, an 
allegation that the Board misapplied extant law; second, that 
VA failed to assist the claimant; and third, that the Board 
generally improperly weighed the available medical and 
service evidence.

The Board will first address the veteran's assertions 
relevant to interpretation of the law governing service 
connection, including congenital or developmental disorders, 
and new and material evidence sufficient to reopen a final 
Board decision.   

With respect to the regulatory provisions extant in 1977 and 
1989, regarding service connection for a particular 
disability, they were essentially the same as they are today.  
That is to say, in order to establish service connection for 
a particular disability, there must be evidence that 
establishes that such disability either began in or was 
aggravated by service.  Moreover, claimants, both in 1977, 
1989 and today, are presumed to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to disorders noted at entrance into service, unless clear and 
unmistakable evidence demonstrates that the injury or disease 
in question existed prior to service.

As to those disabilities that were noted at entrance into 
service, the regulations in effect in 1977, 1989, and now 
provided that, if the disability that preexisted service 
underwent an increase in severity during service, it is 
presumed that the disorder was aggravated by service, unless 
clear and unmistakable evidence is presented which rebuts 
that presumption.  Thus, although the Board is not now 
adjudicating the claim of service connection on the merits, 
it is noted that, with regard to aggravation, a veteran is 
entitled, under the law as it existed in 1977 and 1989 to a 
presumption of aggravation of a pre-existing condition if it 
underwent an increase in severity during service.  See 38 
U.S.C.A. § 1153; Paulson v. Brown, 7 Vet. App. 466, 468 
(1995); see also VAOPGCPREC 3-2003.

A review of the particular facts of this case as extant in 
March 1977 and March 1989 shows that, despite medical 
evidence showing diagnoses and X-ray findings of 
spondylolisthesis, spondylolysis and lumbar degenerative disc 
disease after service, all he had in service was lumbosacral 
strain.  Since no back problems were complained of, or noted 
on his separation examination in June 1956, the evidence 
appears to show that the veteran's strain was not chronic in 
nature.  Spondylolisthesis (a development defect) and 
arthritis were not found until the 1970s more than one year 
after service discharge.  Spondylolysis, which was reflected 
in January 1957 X-ray findings, contrary to the veteran's 
contentions is a congenital condition, which is not 
compensable under VA law.  
 
For purposes of clarity, the Board notes that spondylolysis 
is defined as a "dissolution of a vertebra; a condition 
marked by platyspondylosis, aplasia of the vertebral arch, 
and separation of the pars interarticulars."  Smith (Brady) 
v. Derwinski, 1 Vet. App. 235, 236 (1991), citing, Dorland's 
Illustrated Medical Dictionary 1567 (27th ed. 1988).  
"Platyspondylosis is a 'congenital [present at birth] 
flattening of the vertebral bodies,' ... and "aplasia is a 
'lack of development of an organ or tissue, or of the 
cellular products from an organ or tissue.'"  Smith, 1 Vet. 
App. at 236, citing Dorland's at 111, 1308.  
Spondylolisthesis is "forward displacement of one vertebra 
over another, usually of the fifth lumbar over the body of 
the sacrum, or of the fourth lumbar over the fifth, usually 
due to a developmental defect in the pars interarticularis."  
Smith, 1 Vet. App. at 236, citing Dorland's at 1567.  It 
follows that spondylolisthesis is a development defect and 
spondylolysis is a congenital condition and, therefore, 
ineligible for compensation under the law.  See 38 C.F.R. § 
3.303(c).  Even though, the March 1989 decision indicated 
that the Board thought that Dr. Millard was apparently 
referring to spondylolysis and not spondylolisthesis, the 
outcome would remain unchanged.  The mere misinterpretation 
of facts does not constitute CUE.  See Thompson, 1 Vet. App. 
at 253.  

Contrary to the veteran's contention, the Board applied the 
correct standard in determining whether to reopen the 
veteran's claim.  Well groundedness was not the standard that 
the claimant needed to meet.  Instead, the claimant needed to 
show whether the evidence submitted following the December 
1986 Board decision was new and material and, if it is, 
whether it provided a new factual basis for allowing the 
claim.  As the Board noted the new medical evidence related 
primarily to the veteran's condition many years after service 
and, as such, it did not establish that he had residuals of 
an in-service injury to the lumbar spine that was related to 
service.  Thus, the new evidence was not material and failed 
to establish a new factual basis, which would warrant grant 
of service connection.  The veteran apparently mistook the 
Board's statement that Drs. Millard's and Tucker's reports 
did not document any observations of the disability during 
the veteran's military service to mean that they needed to 
personally observe the veteran during service.  That 
statement refers instead to the fact that both doctors could 
not identify military service medical records showing the 
existence of the claimed disability.  

Thus, the March 1977 decision was consistent with governing 
law requiring competent evidence of a current disability 
related to service and the March 1989 decision was consistent 
with governing law requiring the submission of new and 
material evidence which would establish a new factual basis 
to allow grant of service connection.  

The veteran has also presented arguments that in effect VA 
failed to assist him by not obtaining a medical opinion and 
that the Board generally improperly weighed the available 
medical and service evidence.  The Secretary's failure to 
fulfill the duty to assist and disagreement with how the 
Board weighed or evaluated the facts in a particular case is 
not CUE.  38 C.F.R. § 1403(d)(2),(3) (2003).  Again, the 
record, as extant in 1977 and 1989, shows no medical evidence 
on file undebatably compelled the conclusion that the veteran 
had either a compensable acquired back disorder attributable 
to service or had been diagnosed with arthritis within one 
year of service discharge.  Instead, it primarily shows 
treatment for acute back pain and strain, not shown on 
examination at the time of service discharge.  The facts as 
they were known to the Board lack evidence of an error, such 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  As such, no error, of the sort that is 
undebatable, is shown and no CUE exists in the March 1977 and 
March 1989 Board decisions.  

For these reasons, the Board finds that the Board's March 
1977 and March 1989 decisions, denying appeals for service 
connection for a back disorder and determination that the 
veteran had failed to present new and material evidence 
sufficient to reopen a claim for service connection for a low 
back disorder are not clearly and unmistakably erroneous.  38 
U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400-20.1411.  Consequently, 
the motion regarding CUE with respect to the March 1977 and 
March 1989 Board decisions must be denied.


ORDER

The motion for reversal or revision of the March 1977 and 
March 1989 Board decisions on the grounds of CUE is denied.



                       
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


YOUR RIGHTS TO APPEAL OUR DECISION ON YOUR MOTION FOR REVIEW FOR CLEAR AND 
UNMISTAKABLE ERROR


The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision on your motion for the Board to review one or more of 
its final decisions for clear and unmistakable error (CUE). If you are 
satisfied with the outcome of this decision, you do not need to do 
anything. However, if you are not satisfied with this decision, you have 
the following options, which are listed in no particular order of 
importance: 

?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision. 

None of these things is mutually exclusive -you can do all three at the 
same time if you wish. However, if you file a Notice of Appeal with the 
Court and motion with the Board at the same time, this may delay your case 
because of jurisdictional conflicts. If you file a Notice of Appeal with 
the Court before you file a motion with the BVA, the BVA will not be able 
to consider your motion without the Court's permission. 

There is no time limit for filing a motion for reconsideration or a motion 
to vacate with the Board. 

How long do I have to start my appeal to the Court? You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the Court. If you also want 
to file a motion for reconsideration or a motion to vacate, you will still 
have time to appeal to the Court. As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, you 
will then have another 120 days from the date the BVA decides the motion 
for reconsideration or the motion to vacate to appeal to the Court. You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to the Court is filed 
on time. 

How do I appeal to the United States Court of Appeals for Veterans Claims? 
Send your Notice of Appeal to the Court at: 

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's website on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website. The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision. See 38 C.F.R. 20.1090 --20.1003. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Address your letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision.






VA 
FORM
JUN 
2003(R
S) 
 4597b  Page 1                                                                                                                                                       
Continued

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. See 38 
C.F.R. 20.904. For example, you were denied your right to representation 
through action or inaction by VA personnel, you were not provided a 
Statement of the Case or Supplemental Statement of the Case, or you did not 
get a personal hearing that you requested.  You can also file a motion to 
vacate any part of this decision on the basis that the Board allowed 
benefits based on false or fraudulent evidence submitted by or on behalf of 
the appellant. Send this motion to the address above for the Director, 
Management and Administration, at the Board.  Remember, the Board places no 
time limit on filing a motion to vacate, and you can do this at any time.  
However, if you also plan to appeal this decision to the Court, you must 
file your motion within 120 days from the date of this decision. 

Can someone represent me in my appeal? Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you. An accredited representative of a 
recognized service organization may represent you free of charge. VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA.  An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso. You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, you should write directly to the Court for information. Upon request, 
the Court will provide you a state-by-state listing of persons admitted to 
practice before the Court who are available to represent appellants. This 
information is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me? Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations. An 
attorney can also charge you for representing you before the Court. VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases: An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan. For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 








VA 
FORM
JUN 
2003(R
S) 
 4597b   Page 2



